Case 9:19-cv-81263-RS Document 168 Entered on FLSD Docket 09/23/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 9:19-cv-81263-RS/WM

  PHILLIPS NORTH AMERICA LLC, et al.,
                                                                                       KJZ
                        Plaintiffs,
  v.                                                                        Sep 23, 2020
  626 HOLDINGS, INC., et al.,
                                                                                          West Palm Beach
                    Defendants.
  ____________________________________________/

   ORDER GRANTING DEFENDANTS’ MOTION [DE 143] AND GRANTING IN PART
           AND DENYING IN PART PLAINTIFFS’ MOTION [DE 126]

         THIS CAUSE is before the Court upon Defendants’ Expedited Motion to Provide

  Attorneys’ Eyes Only Information to their Experts in Advance of the Expert Disclosure Deadline

  [DE 143], and Plaintiffs’ Amended Motion to Compel Compliance with Electronic Discovery

  Order’s Email Discovery Process [DE 126].

                I.     THE ONGOING DISCOVERY PROBLEMS IN THIS CASE

         The initial Scheduling Order in this case was entered on December 3, 2019 [DE 24]. The

  Order Setting Discovery Procedure was entered on December 5, 2019. Since then, there have been

  constant and repeated discovery disputes in this case, many of them unnecessary. The parties have

  filed more than fifteen discovery related motions, and scores of responses, replies, notices and

  sealed filings. The Court has entered more than 20 discovery related orders, including substantive

  orders, paperless orders, orders setting hearings and requiring further conferral, and orders

  regarding the sealing of discovery materials.

         In an effort to rule on the numerous discovery disputes and also to prompt the parties to

  deal reasonably and efficiently with their respective discovery obligations, the Court has held at

  least three previous discovery related hearings, on June 26, 2020 [DE 74], July 6, 2020 [DE 88],
Case 9:19-cv-81263-RS Document 168 Entered on FLSD Docket 09/23/2020 Page 2 of 4



  and August 21, 2020 [DE 120].

                                 II.     THREE MORE DISCOVERY MOTIONS

           And the beat goes on. Although the fact discovery cut-off date is next week, September 29,

  2019 [DE 133], three more discovery motions were recently filed, one of them on an expedited

  basis. To deal with those motions, the Court held yet another discovery hearing on September 22,

  2020, on the Motions recently filed at DEs 126, 143 and 128. 1 The Motions are fully briefed, and

  the parties filed a lengthy 27-page Joint Notice. [DEs 151, 152, 126, 137; 159].

                          III.         THE COURT’S RULINGS ON DEs 143 AND 126

           At the September 22, 2020 hearing, the Court made certain oral rulings on the record and

  reserved ruling in part. This written order follows.

               1. Defendants’ Expedited Motion to Provide Attorneys’ Eyes Only Information to

                    their Experts in Advance of the Expert Disclosure Deadline [DE 143] is

                    GRANTED. The Court finds that Defendants’ need to disclose the Attorneys-

                    Eyes-Only (AEO) information to their two experts is great. Defendants’ two experts

                    (Dr. Kevin Fu and Stacy Scott) require this information to complete their expert

                    reports. The alleged risk identified by Plaintiffs, including that of inadvertent

                    disclosure, is speculative and remote as none of Defendant’s experts are decision-

                    makers, or even work for, a competitor of Plaintiffs. See Santella v. Grizzly Indus.,

                    Inc., 2012 WL 5399970, at *6 (D. Or. Nov. 5, 2012) (“In addition to being in a

                    competitive relationship, [the expert] must be acting as a decision-maker.”).




  1
    This Order resolves the two pending discovery Motions filed at DEs 143 and 126. A separate Order will be issued
  resolving the final pending discovery motion filed at DE 128 once the parties submit their Joint Notice which is due
  on September 24, 2020. The fact discovery cut-off date in this case is September 29, 2020.
                                                           2
Case 9:19-cv-81263-RS Document 168 Entered on FLSD Docket 09/23/2020 Page 3 of 4



             Neither fact is present here. Moreover, that risk is especially minimal in light of the

             Stipulated Confidentiality Agreement and Protective Order [DE 29] in place, and

             this Court’s additional requirements specified in the next paragraph, guarding the

             AEO information. It is undisputed that it is Plaintiffs’ burden to show that the risk

             of harm outweighs the need for discourse of the AEO materials to Defendants’

             experts, and the Court finds that Plaintiffs have failed to meet their burden in that

             regard. Accordingly, Defendants may turn over the AEO material to their experts

             after the Declarations referenced in the next paragraph are signed by each expert.

          2. The Court will order certain safeguards to protect the sensitive AEO information.

             To that end, both experts must sign a Declaration stating that they have not provided

             cybersecurity consulting services in regard to medical imaging devices within the

             past five years. They must also state in the Declaration that they will not, either

             directly or indirectly, disclose, misappropriate, utilize, rely upon, or refer to in any

             way the AEO information for any purpose outside of this litigation. Further, they

             shall state in the Declaration that they will strictly comply and be bound by the

             Stipulated Confidentiality Agreement and Protective Order [DE 29]. Each signed

             Declaration shall promptly be filed on the docket in this case.

          3. Plaintiffs’ Amended Motion to Compel Compliance with Electronic Discovery

             Order’s Email Discovery Process [DE 126] is GRANTED IN PART as follows.

             The date range for the production of emails as to Defendant Kalish is March 1,

             2013, onward. The date range for the production of emails as to all other record

             custodians at Defendant 626 Holdings is January 1, 2016, onward.

          4. Plaintiffs’ Motion [DE 126] is DENIED IN PART as follows. Defendant is not
                                             3
Case 9:19-cv-81263-RS Document 168 Entered on FLSD Docket 09/23/2020 Page 4 of 4



                required to produce all emails that contain the identified search terms which include

                many nonresponsive and irrelevant emails. Instead, Defendant must produce all

                emails that contain the identified search terms except those emails which are clearly

                not responsive to any identified topic and are irrelevant. As stated on the record at

                the September 22, 2020 hearing, the Court emphasizes that Defendant shall be

                exceedingly liberal in determining which emails to produce, and Defendants’

                counsel shall comply with their legal, ethical and professional responsibilities in

                producing discovery in this case. The Court sees no need for Defendants to go

                through the time and expense to produce “junk” discovery, irrelevant discovery

                related to other customers, or wholly unrelated documents. But, the Court wants

                responsive and relevant documents produced. All fact discovery production by all

                parties shall be completed on or before September 29, 2020.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 23rd day of September, 2020.
                                                      _________________________________
                                                      WILLIAM MATTHEWMAN
                                                      United States Magistrate Judge




                                                  4
